Exhibit 99.1 301 Winding Road Old Bethpage, NY 11804 212-750-0373 www.pwreit.com PRESS RELEASE: April 1, 2014 Power REIT Announces Results for 2013 Highlights: ●Completed acquisition of additional land leased to solar projects ●Revenue up 14% from prior year ●Core FFO up 61% from prior year ●Expanded claims in PWV litigation against Norfolk Southern OLD BETHPAGE, N.Y., April 1, 2014 (GLOBE NEWSWIRE) Power REIT (NYSE MKT: PW) (“Power REIT” or the “Company”), a real estate investment trust focused on transportation and energy infrastructure real estate assets, announces its consolidated financial results for the fiscal year ended 2013. Compared to the prior year, revenue increased 14% to $1,043,892, net income decreased to $(481,000) from $(322,000) and Core FFO increased 61% to $676,332 from $420,147. Our definition of Core FFO and a reconciliation of Core FFO to net income can be found further below under the heading “Non-GAAP Financial Measures”. “We are pleased with the progress we have made in executing our business plan to increase Power REIT’s portfolio of high quality infrastructure assets and create shareholder value, and look forward to an even more productive 2014,” said David H. Lesser, Chairman and Chief Executive Officer. “During the third quarter of 2013, the court approved our Pittsburgh & West Virginia Railroad subsidiary’s second supplement to its counterclaimsin the litigation against Norfolk Southern Corporation. With the addition of these new counterclaims, the total amount being sought by our subsidiary in the litigation exceeds $24 million, not including certain damages and interest.“ “On the acquisition front during 2013, we closed the acquisition of approximately 100 acres of fee simple land that is leased to over 20 Megawatts of utility-scale solar projects. This acquisition contributed to our income statement beginning in the fourth quarter of 2013.We continue to focus on acquiring additional real estate assets leased to power projects.” “Our capital plan is designed to employ non-dilutive capital when available, in order to preserve any equity upside that may result if our railroad subsidiary reaches a positive outcome in its litigation.” 1 Annual Consolidated Revenue Contribution SOURCE OF REVENUE $ % $ % Railroad Revenue $ 88 % $ % Solar Land Revenue 12
